Citation Nr: 1718428	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure during service.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure during service and to include as secondary to service-connected disabilities.  

4.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his friend, N.T.T.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970, to include service in the Republic of Korea from June 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that, in pertinent part, denied entitlement to the above captioned issues.  The Veteran timely appealed that decision.  

The Veteran, his spouse and his friend, N.T.T., testified at a Board hearing before the undersigned in June 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2014, at which time the Board awarded service connection for tinnitus; the Board considers that issue to be final at this time, and it will no longer be discussed in this decision.  

Additionally, in June 2014, the Board remanded the prostate cancer, coronary artery disease, erectile dysfunction, and special monthly compensation claims for additional development.  Those issues have been returned to the Board at this time for further appellate review.  The erectile dysfunction and special monthly compensation issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
As a final initial matter, the Board acknowledges the Veteran's request for a second hearing in this case.  However, in light of the Board's award of benefits as discussed below and the remand of the remaining issues for further development, the Board defers ruling on that motion until the case is subsequently returned to the Board, as appropriate.  


FINDINGS OF FACT

1.  The Veteran is shown to have current diagnoses of coronary artery disease and residuals of prostate cancer status post radical prostatectomy.

2.  By resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran served along the Korean Demilitarized Zone (DMZ) during a period of conceded herbicide usage; the Veteran is subsequently presumed to have been exposed to herbicide agents during his period of military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of prostate cancer status post radical prostatectomy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for prostate cancer and/or ischemic heart disease-in which coronary artery disease is concededly included-will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

On appeal, the Veteran has averred that he was exposed to herbicide agents as a result of his military service; specifically, the Veteran argued on appeal that he was stationed in the Republic of Korea from June 1968 to July 1969, during which time his unit-which was located at Camp Saint Barbara-deployed north of the Imjin River, along the Korean DMZ.  The Veteran further asserts that he was given HFP (either Hostile Fire Pay or Hazardous Field Pay) for the periods of such deployment along the DMZ.  

A review of the Veteran's private medical records demonstrates that the Veteran had prostate cancer with a radical prostatectomy in December 2006.  Likewise, it appears that the Veteran had a heart catherization in December 2008 which demonstrated three vessel obstructive coronary atherosclerosis; he had that heart catherization following a stress test revealing inferolateral ischemia.  In January 2009, the Veteran underwent open heart surgery for diagnosed coronary artery disease.  

In light of that evidence, the Board finds that this case turns solely on the question 
of whether the Veteran was exposed to herbicide agents during his service in the Republic of Korea.  The Board finds that he was so exposed.  

As previously noted in the June 2014 Remand, the United States Department of Defense has acknowledged that herbicides, such as Agent Orange, were used along the Korean DMZ from April 1968 to July 1969 to defoliate fields of fire between the front line defensive positions and the south barrier fence.  The affected area was a strip of land 151 miles long and up to 350 yards wide, from the fence to the north of the civilian control line.  Selected ground combat units that served during the period of conceded herbicide usage have concededly been presumptively exposed to herbicide agents during their period of service in Korea.  

Although the Veteran's unit is not one of the conceded units on the list, the Veteran's assertions on appeal indicate that his unit was selectedly called up in support of operations for at least two of the infantry units noted on the list.  

The Veteran's service records demonstrate that he was stationed at Camp Saint Barbara in South Korea from June 1968 to July 1969.  The Veteran is shown to have been assigned to the Battery A, 1st Target Acquisition Battalion, 25th Artillery (Btry A, 1st TAB, 25th Arty) unit.  The Veteran's Form DD 214 demonstrates that his military occupational specialty was as a Field Artillery Radar Operator.  

Furthermore, the Veteran's service records document several periods of Hostile fire pay (HFP) being paid to the Veteran during his service in the Republic of Korea, particularly for service at or near the Imjin River.  

In support of his assertions, the Veteran has submitted a February 1969 letter to his spouse which indicated that he was out in the field and not stationed at Camp Saint Barbara at that time; the Veteran indicated in that letter that he was approximately half a mile from Panmunjom.  The Board takes judicial notice that Panmunjom is an abandoned village now located in North Korea, just across the Korean DMZ-in what is known as the Joint Security Area (JSA) along the DMZ-and also was the site of the signing of the 1953 Korean Armistice Agreement.  

The Veteran and his spouse also submitted statements throughout the appeal period which indicate that the Veteran's spouse moved to Seoul, South Korea during the Veteran's period of service in the Republic of Korea.  The Veteran and his spouse indicated that he would visit her in Seoul during his leave; both the Veteran and his spouse indicated in their statements that the Veteran was frequently deployed out in the field to the Korean DMZ during periods of his service and that ultimately the Veteran's spouse came back to the United States early because of the Veteran's long deployment to the Korean DMZ.  

Additionally, the Veteran submitted two statements from his friends, N.T.T. and M.M., both of whom served in the same unit during his period of service.  N.T.T. indicated that he was a noncommissioned officer (NCO) with the Veteran, who was also an NCO of the unit, during his period of service and that during that period of service they were 

ordered to the Korean DMZ as support on two occasions.  Our mission was to track North Korean artillery locations.  We set up and operated Field Radar locations with fox holes north of the Imjin [R]iver within sight of the United Nations/U.S. Army DMZ barracks.

M.M. stated that Btry A, 1st TAB, 25th Arty was a support group for the 2nd and 7th divisions, who were stationed at the DMZ; Btry A, 1st TAB, 25th Arty was stationed at Camp Saint Barbara.  M.M. further stated as follows:  

Any time there was confrontation or infiltrators we would be called to support the 2nd and 7th divisions on and around the DMZ.  This was during the time of the DMZ War and we would spend 2 to 4 weeks at a time on the DMZ quite frequently.  We would convoy with our field radar unit, 2 Vz ton trucks that contained our survey equipment, radar control units.  Our mission was to survey location, set up our radar units for operation.  Field radar units are used for tracking mortar and artillery rounds of the enemy (North Korean) and reporting back the[ir] artillery locations to [the] 2nd and 7th divisions.  If anything developed, our artillery units would know the North Korean artillery battery locations.  Camp S[ain]t Barbara was located north of Camp Casey about 4 miles north of the 38th parallel.  When we were at S[ain]t Barbara we would do maintenance on radar units so we would be ready for the next call to the DMZ.

The Veteran, his spouse and N.T.T. also testified at the June 2012 hearing before the undersigned.  The testimony provided during that hearing is substantially similar to the statements provided by the Veteran, his spouse and N.T.T. in their respective statements of record.  

Additionally, the Veteran submitted a statement from W.T.J.  In that letter, W.T.J. indicated that he was the Commanding Officer (CO) of Btry A, 1st TAB, 25th Arty during the Veteran's period of service.  Particularly, W.T.J. stated as follows:  

I served as the CO of [Btry A, 1st TAB, 25th Arty] from February 1969 to August 1969.  We were garrisoned adjacent to Camp S[ain]t Barbara in the far north of South Korea, approximately 15 miles from the DMZ.  Our mission was to the support I Corps by providing counter-mortar/counter-battery capability to I Corps artillery using radar, sound ranging and flash ranging.  We also had survey capability to enable the accurate positioning of our radars and other surveillance equipment.  During my tenure as Battery Commander, the operating elements of A Battery were ordered to the field multiple times for training or actual operations as threat levels required.  The radar, sound and flash platoons were, from time to time, deployed to positions on the DMZ for multi-week periods.  One memorable deployment was in preparation for "Operation Freedom Drop" in April of 1969.  The reader should know that this was "line of sight" technology that required emplacement looking into North Korea.

The AOJ has contacted the Joint Services Records Research Center (JSRRC) several times in order to corroborate the Veteran's unit's deployment/location on the Korean DMZ during his period of service in the Republic of Korea.  In September 2010, JSRRC responded as follows:  

We reviewed the 1968-1969 unit histories submitted by [1st TAB, 25th Arty].  The histories document that Battery A (Btry A) was stationed at Camp Saint Barbara, located approximately eleven miles from the [DMZ].  However, the histories do not document use, storage, spraying, or transportation of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ.  According to military records, herbicides were used in Korea between 1968 and 1969.  The documentation states that Republic of Korea Armed Forces used chemical herbicides along the southern boundary of the [DMZ] from April 1968 to July 1969, as a part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although United States Army Non-Commissioned Officers advised Republic of Korea personnel in the use of herbicides, no United States personnel are known to have been actually involved in their application.  

JSRRC responded to another request in December 2011, stating

We reviewed the 1969 unit history submitted by the [1st TAB, 25th Arty].  The history documents that during the period of November 3-15, 1969, a locally devised school for training Republic of Kora Army (ROKA) Officers and Enlisted Men in the skills necessary for Flash Platoon operations was conducted.  The period December 8-20, 1969, saw completion of similar schooling for a select group of Sound Ranging personnel.  Both classes were hosted by Battery A, who provided all billets, rations, and instructor support.  For the exemplary conduct of both schools they were cited by the VI ROK Corps Artillery Commanding General.  The history also documents that Battery C displaced from Camp Mermaid to Camp Coursen, in the 2nd Infantry Division area.  However, the histories do not mention or document any specific duties performed by the unit members along the DMZ.

JSRRC also responded in September 2015 as follows:  

We reviewed the 1968 unit history submitted by the [1st TAB, 25th Arty].  The history documents that [Btry A, 1st TAB, 25th Arty] was stationed at Camp Saint Barbara.  The history also documents that the battalion was assigned the mission of providing general target acquisition, register and adjust artillery fire, provide meteorological data, and comparatively calibrate artillery weapons.  However, the history does not document the use, storage, spraying or transportation of herbicides.  In addition, the history does not document any specific duties performed by members of the 1st TAB, 25th Arty along the [DMZ].  

Finally, JSRRC indicated in response to an AOJ inquiry regarding the Imjin River in March 2016 that a U.S. Army map of the area around the DMZ showed that Camp Saint Barbara was 15-20 miles south of the DMZ and that Imjin River varied from being 5-10 miles south of the DMZ; neither Camp Saint Barbara nor the Imjin River were on the DMZ.  

The AOJ promulgated a March 2016 Memorandum in which it found that it could not corroborate the Veteran or his unit were sent to the DMZ in Operation Freedom Drop or at any other time during the Veteran's period of service.  The AOJ indicated that it had followed all the proper procedures located in the M21-1MR respecting verifying herbicide exposure in the Republic of Korea.  The AOJ concluded that it could not verify any herbicide exposure for the Veteran and that the herbicide exposure was not conceded in this case.  

Based on the foregoing evidence, the Board finds that exposure to herbicide agents has been demonstrated in this case.  Specifically, VA has conceded that herbicides were used at the Korean DMZ during the period of the Veteran's service; thus, if the Veteran demonstrates presence at the DMZ during his period of service, herbicide exposure must be conceded in this case.  

The evidence against finding exposure to herbicide agents in this case is solely based on the responses from JSRRC.  In all three of those responses, however, JSRRC stated that the unit histories for the Veteran's unit do not document any use, storage, spraying or transportation of herbicides by the Veteran's unit.  The Board notes that the Veteran's allegations of exposure do not stem from any of these types of activities, but rather by his mere presence at a site where herbicides were used.  Consequently, the JSRRC responses to this effect are irrelevant to the case at bar.  

Moreover, the JSRRC responses stated that the unit histories do not "document any specific duties performed by the unit members along the DMZ." The Board notes that the lack of official documentation is not evidence that activities or duties at or along the DMZ by the Veteran's unit did not take place.  Rather this is neither positive nor negative evidence to that effect.  In short, the unit histories do not provide any evidence either for or against the Veteran's allegations that his unit was at or came in contact with the DMZ during his period of service.  

In contrast, the lay statements of the Veteran, N.T.T., M.M., and the Commanding Officer of the Veteran's unit, W.T.J., weigh heavily in favor of finding that the Veteran was present at the DMZ during his period of service.  Specifically, the evidence from the Commanding Officer of the Veteran's unit during his period of service in that unit explicitly and unequivocally stated that the Veteran and his unit were present at the DMZ during the Veteran's period of service.  These statements are highly competent, credible and probative evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge); Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)).

Moreover, the Veteran's contemporaneous writings from the time of his service in the Republic of Korea definitively document that he was half a mile from Panmunjom, a now abandoned village located in North Korea and in the JSA, where fairly significant historical events including the creation of the DMZ itself took place.  This historical and contemporaneous evidence, along with the highly probative lay evidence of record, demonstrates that the Veteran was present at the DMZ during his period of service, a period during which VA has conceded that herbicide agents were used at the DMZ and that presence at the DMZ presumes exposure to herbicide agents.  

Consequently, by resolving all reasonable doubt in favor of the Veteran, the Board finds that the types, places and circumstances of his military service are such that his exposure to herbicide agents as a result of his military service in the Republic of Korea is presumed.  See 38 U.S.C.A. § 1154(a) (West 2014).  

Accordingly, the Veteran's residuals of prostate cancer status post radical prostatectomy and coronary artery disease are granted on a presumptive basis in this case as the Veteran's exposure to herbicide agents at the Korean DMZ has been conceded.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of prostate cancer status post radical prostatectomy is granted.  

Service connection for coronary artery disease is granted.  

REMAND

In light of the above findings, particularly the Veteran's presumed exposure to herbicide agents during military service as well as the award of service connection for residuals of prostate cancer and coronary artery disease, the Board finds that a remand is necessary in order for the AOJ to properly develop the remaining erectile dysfunction and special monthly compensation claims, to include obtaining the appropriate direct-to include as secondary to the Veteran's presumed exposure to herbicide agents-and secondary service connection opinions, as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall properly develop the erectile dysfunction and special monthly compensation claims on appeal, to include obtaining all proper direct and secondary service connection opinions, including as due to presumed exposure to herbicide agents during service and/or as secondary to his service-connected residuals of prostate cancer and coronary artery disease disabilities.

2.  Following any additional indicated development, the AOJ shall review the claims file and readjudicate the Veteran's claims of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use for a creative organ.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


